IN THE SUPREME COURT OF THE STATE OF DELAWARE

CORINE TERMONIA, §
§ No. 322, 2014
Plaintiff Below, §
Appellant, v §
§
V. § Court Below—Superior Court
§ of the State of Delaware
BRANDYWINE SCHOOL § in and for New Castle County
DISTRICT, ' § CA. No. N10C—12-174 ALR
§
Defendant Below, §
Appellee. §

Submitted: January 28, 2015
Decided: January 29, 2015

Before HOLLAND, RIDGELY, and VALIHURA, Justices.
O R D E R

This 29th day of January, 2015, the Court having considered this matter after
oral argument and on the briefs ﬁled by the parties has determined that the ﬁnal
judgment of the Superior Court should be afﬁrmed on the basis of and for the
reasons assigned by the Superior Court in its opinion dated April 16, 2014 and in
its May 22, 2014 bench ruling.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior
Court be, and the same hereby is, AFFIRMED.

BY THE COURT:

A35ng

Justice